El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En enero 28, 1933, José L. Soto, Marshal de la Corte Municipal de San Juan, Sección Segunda, con la ayuda de algunos hombres, desbarató y demolió una casa de madera situada en el número 40 de la calle Pelayo, hoy Nolasco Ru-bio, del barrio de Puerta de Tierra. Este proceder drástico fue tomado bajo la autoridad de una orden de ejecución li-brada por el secretario de dicha corte en diciembre 20 de *1591932 (a tenor de una sentencia de desahucio de 23 de marzo de 1932), dictada a favor de Eulogio Dimas y Josefina Dolores Riera y Bengoechea y su madre Josefina B. Maclas viuda de Riera, contra Ramón Echavarry y Francisca Alfonso Ma-rrero, interventora. La sentencia arriba citada fué dictada en el caso núm. 12,180 de la corte municipal. En adelante nos referiremos a los demandantes en dicho caso como “los Riera.”
Como resultado de la destrucción de la casa mencionada, Rafael Vázquez Sebas instó demanda de daños y perjuicios contra los Riera, alegando que al tiempo en que el marshal procedió, él era dueño del título de la casa y que esto lo sabían los Riera. En su demanda Vázquez Sebas alega que por escritura notarial de diciembre 13, 1932, él adquirió la casa en cuestión de Francisca Alfonso Marrero; que por carta de diciembre 20 del mismo año él notificó a los Riera por mediación de su apoderado, Sr. Antonio B. Macías, de la compra; que a pesar de todo esto la casa, sin notificarse al aquí demandante, fué más tarde destruida por el márshal en el procedimiento de desahucio contra Echavarry y la persona de quien él adquirió, Francisca Alfonso; y que el decreto de la corte municipal no ordenaba expresamente dicha demoli-ción. Vázquez Sebas también alegó que la casa valía $1,800 y que las rentas de que se le había privado, hasta la fecha de la radicación de la demanda, montaban a $120. Este pleito fué iniciado el 21 de junio de 1933.
La contestación de los demandados negaba el título del demandante a la casa y alegaba afirmativamente que la venta efectuada por Francisca Alfonso Marrero a Rafael Vázquez Sebas fué simulada y llevada a cabo con el propósito frau-dulento de impedir la ejecución de la sentencia obtenida por los demandados en el pleito núm. 12,180, supra. El segundo párrafo trata de negar el supuesto valor de la casa y niega la existencia de cualesquiera rentas procedentes de la misma. Los demandados insistieron en la legalidad y regularidad del procedimiento en cuya virtud se destruyó la casa.
*160En octubre 2, 1934, Rafael Vázquez Sebas fué sustituido debidamente como parte demandante por sus herederos Rafael Teodoro, Juana María, y Julia Lucía Cristina Vázquez Anqueira. Éstos son los aquí apelantes.
La Corte de Distrito de San Juan dictó sentencia a favor de los demandados, sin costas. Contra esa sentencia es que se ha interpuesto el presente recurso de apelación, y se seña-lan cinco errores.
Tenemos que ver principalmente con la determinación de si Rafael Vázquez Sebas obtuvo un título bona fide de la casa en cuestión, y si lo obtuvo, si ese hecho por sí solo, en vista de todas las otras circunstancias, debe otorgarle los derechos que ahora trata de hacer cumplir en este litigio.
Por la importancia que en definitiva pueda tener, es con-veniente revisar todos los procedimientos litigiosos que pre-cedieron a este caso. La demanda en el pleito de desahucio fué radicada en enero 11 de 1932. El día 25 de ese mismo mes, Francisca Alfonso Marrero radicó demanda de inter-vención en dicho pleito, alegando que era dueña de la casa enclavada en el solar de los allí demandantes. La Corte Municipal de San Juan, con fecha 23 de marzo de 1932, dictó sentencia en favor de los demandantes, declaró sin lugar la demanda de intervención y ordenó al secretario que expidiera un mandamiento dirigido al marshal “para que en caso de que los demandados no procedan a dejar libre y expedito el citado solar de la casa que enclava en el mismo, se proceda por dicho márshal entonces a desahuciar al demandado Ra-món Echavarry y a la interventora doña Francisca Alfonso Marrero, si esta última estuviera allí en el solar, y a deja] el mismo libre y expedito removiendo la casa que se encuen-tre en el mismo. . .” Los demandados apelaron de esa sen-tencia, y la apelación fué desestimada por la corte de dis-trito en abril 30, 1932. Un certiorari contra la corte municipal fué igualmente declarado sin lugar por-la corte de dis-trito el mismo día. La interventora Francisca Alfonso Ma-rrero apeló para ante este tribunal de la resolución que se *161negó a expedir el certiorari y dicha apelación fué desestimada por este tribunal el 16 de mayo de 1932. En el ínterin, la interventora había obtenido nna sentencia favorable con res-pecto al título de la casa, en un pleito independiente entablado por ella contra los Riera para dicho fin. No aparece que el título de la casa fuera jamás inscrito.
De la anterior reseña de los hechos podemos llegar a la conclusión que los Riera eran claramente los dueños del solar en que estaba ubicada la casa de Francisca Alfonso Marrero; que ellos probaron su derecho a desalojar a los ocupantes de la casa y a remover la casa misma de su solar, y que una sentencia a ese efecto se había convertido en firme allá para el 16 de mayo de 1932.
Revisemos el curso de los acontecimientos posteriores. En noviembre 28 de 1932, Francisca Alfonso Marrero y Ramón Echavarry se unieron en un escrito que intitularon “Notificación de Desalojo” y que radicaron ante la corte municipal en el pleito civil número 12,180. Los Riera entonces solicitaron, con fecha 16 de diciembre del referido año que la casa fuera separada del solar, de conformidad con la sentencia por ellos obtenida en 23 de marzo de 1932. Entonces, el 20 de diciembre de 1932, surgió un aviso dirigido a Antonio B. Macías, como apoderado de los Riera, informándole que por escritura de 13 de diciembre del mismo año, Rafael Vázquez Sebas adquirió la casa de Francisca Alfonso Marrero. El mismo día la corte municipal expidió una orden dirigida al secretario, concebida en los siguientes términos:
“ ... La corte ordena al secretario de la misma se sirva librar mandamiento dirigido al marshal de esta corte para que proceda al inmediato lanzamiento de los demandados y de todas aquellas perso-nas que en su nombre ocupen el solar antes mencionado, o que lo detenten por derechos que hubieren de éstos.”
No tenemos dudas de que las instrucciones dadas al marshal por el secretario, de conformidad con la orden anterior, estuvieron enteramente autorizadas por la sentencia. No debemos olvidar que los términos expresos de la sentencia *162original de marzo 23, 1932, sancionaban la remoción de la ■casa.
La corte inferior, basó su opinión casi enteramente en la simulación de la venta de diciembre 13, supra. Para llegar a esa conclusión, la corte se basó en la jurisprudencia de este •Tribunal en los casos de Santini Fertilizer v. Burgos, 34 D.P.R. 869; Lebrón v. F. Fresno & Co. et al., 39 D.P.R. 901, y otros que les ban seguido. Aunque esos casos se refieren a enajenaciones en fraude de acreedores, su ratio decidendi es aplicable al recurso que está ante nos. Después de todo, los Riera habían adquirido el derecho a que se removiera la casa del solar. Hay indicios de fraude a través de todos los procedimientos. Es sorprendente que la notificación de la venta se hiciera el mismo día en que se expidió el manda-miento de ejecución en el procedimiento de desahucio. Tam-bién es significativo que Rafael Vázquez Sebas comprara una casa que según ahora sostiene valía $1,800, por los $300 men-cionados en la escritura. Otro hecho que no puede escapar nuestra atención es que, contrario a lo que el letrado de los apelantes dice en su alegato, el mismo letrado representó a Ramón Echavarry en el referido pleito de desahucio, con-forme se desprende de la moción de noviembre 28, 1932, que ya hemos discutido. También figura como abogado de Francisca Alfonso Marrero en la apelación por ella interpuesta para ante este Tribunal de la orden negándose a expedir el auto de certiorari contra la corte municipal en el mismo pro-cedimiento de desahucio. Sacamos a relucir este hecho mera-mente para sostener, por la fuerza que ella pueda tener, la aserción de la corte de distrito, hecha en su opinión, al efecto de que más o menos los mismos abogados han representado a las partes desde que se inició el pleito original en enero de 1932, mas no para poner en tela de juicio el proceder del letrado al acompañar a las partes que intervinieron en la compraventa hasta la oficina del notario público J. J. Ortiz Alibrán, con una escritura ya preparada. Todas estas con-sideraciones, en adición al hecho de que la escritura misma *163meramente decía que parte de la suma pagada se había reci-bido de antemano y de que no pasó causa alguna (consideration) ante el notario, tienden a sostener la conclusión de la corte inferior.
La contención de los apelantes al efecto de que la corte no podía anular la escritura de venta sin una demanda o procedimiento especial, etc., es insostenible ante la doctrina de que la nulidad absoluta de una transacción puede ser siem-pre suscitada si se descansa en su validez para la adquisición de derechos, y que ello puede hacerse colateral o directamente.
 Tenemos otra idea con respecto a este caso, que puede ser aplicable. ¿Debe un demandante que ha obtenido sentencia firme en un pleito de desahucio y que está próximo a cumplimentar un mandamiento de ejecución que le autoriza a destruir una casa construida por un tercero en su propio suelo, cuando el título de la casa no está inscrito, ser afectado en sus procedimientos por el hecho de que alguien le notifica que ha comprado dicha casa? El adquirente sabía que la casa estaba enclavada en terrerfos no pertenecientes a la persona que le vendió. La vendedora sabía que se había dictado sentencia firme en su contra y que la casa estaba sujeta a ser removida en cualquier momento. Bajo las circunstancias, y a'un asumiendo la existencia de buena fe por parte de Rafael "Vázquez Sebas, el adquirente, él debe sufrir las consecuencias de lo ocurrido a virtud del silencio de la persona de quien hubo. Si él sabía de los procedimientos judiciales, y nos inclinamos a creer que así era, su posición sería considerablemente debilitada. Tenemos la idea de que una vez que se ha obtenido sentencia en un procedimiento de desahucio contra una persona, como ocurre aquí, el que adquiera de ese demandado o de esa persona recibe la propiedad sujeta a la ejecución de dicha sentencia en la forma dispuesta, por la ley, y no tiene derecho a que se le tenga ninguna consideración dentro del procedimiento una vez que el mismo ha llegado a ese estado. Su remedio, de tenerlo, es proceder contra la persona de quien compró la finca. Un *164criterio distinto permitiría a nn demandado prolongar nn procedimiento de desahucio casi indefinidamente.
Un deudor por sentencia, o nn demandado contra quien se ha dictado sentencia final que afecta directamente alguna propiedad específica, puede vender esa propiedad a un ter-cero, pero ese tercero recibe la propiedad sujeta a las obli-gaciones contraídas en la sentencia. Una venta efectuada después de haberse dictado sentencia no debe hacer que el adquirente se convierta en parte demandada.
Por las razones antes expuestas, somos del criterio de que Rafael Vázquez Sebas nunca adquirió ningún derecho contra los Riera y que cualesquiera daños que haya sufrido fueron el resultado combinado de su propia actuación al adquirir una casa situada en solar ajeno y de la posición no revelada de la persona de quien adquirió la misma.

La sentencia apelada debe ser confirmada.